Although Londrico couched her motion for relief from judgment in terms of Civ.R. 60(A), the substance of the relief sought was proper under Civ.R. 60(B)(1). The trial court did not specify the part of the rule authorizing its action. *Page 287 
In my opinion, Civ.R. 60(B)(1) may be used to obtain relief from judicial error when granted within the appeal time and before appeal is taken. Although there is a split of authority on this question (see Annotation [1969], 1 A.L.R.Fed. 771; 7 Moore, Federal Practice [1992], Paragraph 60.22[3]; 11 Wright and Miller, Federal Practice and Procedure [1973] 178-179, Section 2858), the better reasoning supports recognizing the power of a trial court to correct "upon such terms as are just" judicial errors rather than forcing an appeal. At least one Ohio court has so ruled. Daniel v. Wright-Patterson Credit Union, Inc. (Dec. 8, 1981), Montgomery App. No. 7435, unreported, 1981 WL 5365.